Citation Nr: 0531375	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-24 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently assigned a 20 percent 
evaluation.

3.  Entitlement to an increased rating for tears of the 
anterior cruciate ligament, medial meniscus, and lateral 
meniscus of the right knee, currently assigned a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel
INTRODUCTION

The veteran had active service from October 1986 to August 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2002, which denied the claims listed above.  For 
reasons expressed below, the first two issues are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

Tears of the anterior cruciate ligament, medial meniscus, and 
lateral meniscus of the right knee are manifested by frequent 
episodes pain, catching, and/or swelling, without instability 
or subluxation.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for tears of the 
anterior cruciate ligament, medial meniscus, and lateral 
meniscus of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.71a, 
Diagnostic Code 5258 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In connection with this claim, the Board has reviewed all the 
relevant evidence in the appellant's claims folder, which 
includes, but is not limited to prior rating decisions; the 
appellant's contentions; service medical records; VA 
examination reports dated in June 1995, October 1999, June 
2001, and September 2002; VA treatment records dated from 
1993 to 1995, and from 1999 to 2002; and private medical 
records dated in 2002 and 2003.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155; 38 C.F.R. Part 4.  Each disability must be 
considered in the context of the whole recorded history, 
including service medical records.  See 38 C.F.R. § 4.2 
(2004); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Service medical records show that the veteran sustained a 
twisting type valgus injury to her right knee in January 
1993.  After several months of conservative treatment failed 
to yield improvement, she underwent surgery in May 1993, 
which disclosed tears to the anterior cruciate ligament, 
medial meniscus, and lateral meniscus.  She underwent 
anterior cruciate ligament reconstruction, partial lateral 
meniscectomy, and medial meniscus repair.  

Service connection for right knee ligament reconstruction was 
granted in January 1995, effective in December 1994, 
evaluated 10 percent disabling.  

In April 1995, the veteran underwent diagnostic arthroscopy, 
which disclosed a 50 percent tearing of her anterior cruciate 
ligament repair, and tears in the medial meniscus and the 
lateral meniscus.  She also had patellofemoral 
chondromalacia.  According to a VA examination in June 1995, 
some additional cartilage had been removed during the recent 
surgery, including meniscus.  

Following a VA examination in October 1999, which disclosed 
traumatic arthritis in the right knee, she was granted a 
separate 10 percent rating for traumatic arthritis of the 
right knee, subsequently increased to 20 percent.  A 10 
percent rating remained in effect for the anterior cruciate 
ligament and meniscal tears.  She contends that the ratings 
should be higher.  This decision only addresses the latter 
issue on the merits.

The current appeal ensues from a claim for increased ratings 
received in July 2002.  Although the knee disability must be 
considered in the historical context, the present level of 
disability is of primary concern in determining the current 
rating to be assigned.  See 38 C.F.R. § 4.2 (2004); Francisco 
v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

The veteran is in receipt of a 10 percent rating for tears of 
the anterior cruciate ligament, medial meniscus, and lateral 
meniscus of the right knee under Diagnostic Code 5257.  A 
knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.  

The medical evidence during the appeal period does not show 
any instability or subluxation, with the exception of a March 
2002 report from D. Fetter, M.D., that "some slight MCL and 
LCL laxity cannot be ruled out in 15-30 degrees of flexion," 
noting that she had a 1+ anterior drawer sign in that knee.  
However, the VA examination in September 2002 noted the 
ligaments to be intact with negative Lachman and drawer 
signs.  There is no other current medical evidence indicating 
instability or subluxation.  Thus, the veteran's symptoms do 
not warrant even a 10 percent rating under Diagnostic Code 
5257.  

However, Diagnostic Codes 5258 and 5259 specifically refer to 
the meniscus, or semilunar cartilage.  These codes provide 
for a 20 percent rating where the semilunar cartilage is 
dislocated, with frequent episodes of locking, pain, and 
effusion.  38 C.F.R. § 4.71a, Code 5258.  A 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  38 C.F.R. § 4.71a, Code 5259.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as the veteran's relevant medical history, her 
current diagnosis, and demonstrated symptomatology.  The 
Board may change a diagnostic code, if the reason for the 
change is adequately explained.  Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  

Both a June 2002 magnetic resonance imaging (MRI) scan and a 
September 2002 VA examination disclosed the anterior cruciate 
ligament repair to be intact.  In contrast, the MRI revealed 
moderate tears of the lateral meniscus, and a complex tear 
involving the posterior one-third to posterior one-half of 
the medial meniscus with associated apparent meniscal cyst.  
.  Moreover, the veteran has described, on more than one 
occasion, intermittent swelling of the knee, and she also 
reported intermittent catching in the knee to Dr. Fetter in 
March 2002.  Thus, since Diagnostic Codes 5258 and 5259 
pertain to the menisci, and the symptoms she has described 
more closely approximate the criteria set forth in those 
codes, the Board finds that she is more appropriately rated 
under the Diagnostic Codes pertaining to semilunar cartilage.  

Although the veteran's medial and lateral menisci have not 
been specifically described as "dislocated," there is MRI 
evidence of tears, in particular, a complex tear involving 
the posterior one-third to posterior one-half of the medial 
meniscus.  She has been prescribed Darvocet due to knee pain.  
When she saw Dr. Fetters in March 2002 she reported 
intermittent catching, swelling, and looseness in the knee.  
At the September 2002 VA examination, she reported occasional 
swelling, which she treated with ice, two or three times a 
week.  Although neither examination showed effusion at the 
time of the examination, she does not allege the swelling is 
constant.  Moreover, swelling and catching are symptoms 
capable of lay observation, and, thus, she is competent to 
report such symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Particularly in view of the meniscal damage 
shown on MRI, the Board finds her statements concerning her 
symptoms to be credible.  Thus, it is the Board's judgment 
that the disability picture more nearly approximates the 
frequent episodes of locking, pain, and effusion required for 
a 20 percent rating, when considered together with her 
demonstrable meniscal damage.  Hence, a question as to which 
of two evaluations to apply is presented, and a 20 percent 
rating is warranted.  38 C.F.R. § 4.7.  In reaching this 
determination, the benefit-of-the-doubt rule has been 
applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

An evaluation in excess of 20 percent is not warranted, 
however.  That is the maximum rating provided for semilunar 
cartilage, and the rating is not based on limitation of 
motion; therefore, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 regarding the effects of functional loss due to pain do 
not apply.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997); Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2005).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  

The Board does not have the authority to assign an 
extraschedular higher rating in the first instance, and under 
the circumstances of the present case there is no basis to 
refer the matter to designated VA officials for consideration 
of an extraschedular rating.  See VAOPGCPREC 6-96; Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  There is no medical evidence that the 
veteran's right knee tears of the anterior cruciate ligament, 
medial meniscus, and lateral meniscus of the right knee have 
caused marked interference with employment, or necessitated 
frequent periods of hospitalization.  She has been able to 
maintain her job, which requires a great deal of standing, 
moving, and lifting.  The evidence indicates that she has 
been afforded accommodation, but not that such accommodation 
is due solely to her right knee tears of the anterior 
cruciate ligament, medial meniscus, and lateral meniscus of 
the right knee.  In any event, marked interference with 
employment, beyond that contemplated by the current schedular 
ratings, has not been indicated.  The symptoms described by 
the veteran, including pain, catching, and swelling, have 
been considered in the assignment of the schedular rating.  
Thus, the evidence does not present an exceptional or unusual 
disability picture that markedly interferes with employment 
as to render impractical the application of the regular 
schedular standards.  Therefore, the Board concludes that the 
veteran is adequately compensated by application of regular 
schedular standards and that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  A VCAA notice letter sent to 
the claimant in August 2002 contained general information 
regarding the evidence necessary to substantiate her claim, 
and of her and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  She was specifically told 
that it was her responsibility to support the claims with 
appropriate evidence.  More specific information and guidance 
was provided in a December 2003 letter.  The claimant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case, and other correspondence, 
she was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  

The RO's 2002 letter did not specifically tell the claimant 
to provide any relevant evidence in her possession.  However, 
she was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the June 2003 statement of the case, and she 
was otherwise fully notified of the need to give to VA any 
evidence he had pertaining to the claims.  There is no 
allegation from the claimant that she has any evidence in her 
possession that is needed for a full and fair adjudication of 
these claims.  When considering the notification letters, the 
rating decision on appeal, and the statements of the case, as 
a whole, the Board finds that she was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to ensure the 
claimant is given notice of the elements discussed in 
Pelegrini II.  Once that is done-whether by a single notice 
letter or via more than one communication-the essential 
purposes of the VCAA have been satisfied.  Here, because each 
of the four content requirements of a VCAA notice has been 
met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  All post-service medical evidence identified by the 
appellant has been obtained.  There is no evidence suggesting 
an increase in disability has occurred as compared to the 
2002 VA examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  See VAOPGCPREC 11-95 (the duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).

The remaining issues are being remanded, in large part, 
because additional evidence, including a VA examination in 
April 2004, and outpatient treatment records dated from 1999 
to 2004, were added to the record, but the veteran was not 
provided a supplemental statement of the case.  However, 
neither the examination nor the treatment records contains 
any mention of the ligament and meniscus tears, with the 
exception of June 2002 outpatient records referring to the 
June 2002 MRI, and that evidence is a duplicate of evidence 
previously considered.  Therefore, these records are not 
relevant to the claim, and adjudication of the issue need not 
be postponed.  See 38 U.S.C.A. § 5103A(b)(1) (the duty to 
obtain records only applies to records that are "relevant" 
to the claim); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.")  There is no point, 
then, in delaying resolution of this issue to obtain records 
that would clearly have no bearing on the outcome of the 
claim.

As to this issue, VA satisfied its duties to inform and 
assist the claimant at every stage of this case.  Therefore, 
she is not prejudiced by the Board considering the merits of 
the claims in this decision.
ORDER

A 20 percent evaluation for tears of the anterior cruciate 
ligament, medial meniscus, and lateral meniscus of the right 
knee is granted.


REMAND

With respect to the remaining issues of service connection 
for a left knee disorder, and an increased rating for 
traumatic arthritis of the right knee, additional action is 
required prior to a Board decision.  First of all, a VA 
examination was conducted in April 2004, and additional 
outpatient treatment records were obtained while the case was 
still at the RO, but the case was never readjudicated based 
on that evidence, nor was the veteran provided a supplemental 
statement of the case addressing the evidence.  

The Board also observes that the RO only explicitly 
considered the veteran's claim on the basis of secondary 
service connection.  However, service medical records show 
that the veteran complained of soreness in the left knee on 
one occasion, thus raising the issue of service connection on 
a direct basis.  A separate theory of entitlement is not a 
new claim, and must be addressed as part of the current 
claim.  See Bingham v. Principi, 18 Vet. App. 470 (2004) 
aff'd sub nom. Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 
2005); Ashford v. Brown, 10 Vet. App. 120 (1997).  The RO 
must provide notification and assistance as to this aspect of 
the claim, prior to adjudication.  Finally, the veteran must 
be provided all notification under 38 U.S.C.A. §§ 5102, 5103, 
and 5103A for the reopened claim.  See also 38 C.F.R. 
§ 3.159.  The notice letter should also address secondary 
service connection, since the December 2003 letter 
erroneously informed the veteran that there was a prior final 
denial, and she had to submit new and material evidence, and 
there has been no subsequent clarification.

The assistance should include an examination concerning the 
service connection issue.  In this regard, the April 2004 
examination was for the purpose of addressing the "Deluca 
criteria," in connection the increased rating claim, and did 
not address the service connection issue.  See 38 C.F.R. §§ 
4.40, 4.45 (2005), DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, must also be 
considered, in evaluating a disability based on limitation of 
motion.)  However, the service medical records contain a 
complaint of soreness in both knees, with an impression of 
patellofemoral syndrome, thus warranting an examination.  See 
Duenas v. Principi, 18 Vet. App. 512, 518 (2004); Charles v. 
Principi, 16 Vet.App. 370, 374-75 (2002); 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination should 
also include the secondary service connection issue, since at 
the time of the previous examination, the examiner found no 
disability to be present (a relevant, but not dispositive, 
factor in the question of direct service connection, in view 
of the symptoms reported at that time).  Finally, the private 
medical treatment records, referred to in the April 2004 VA 
examination report, should also be obtained.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  Undertake all notification and 
development actions required by law for 
the claim for service connection for a 
left knee disorder, on both a direct and 
secondary basis.  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A; 38 C.F.R. § 3.159.  
Specifically, the veteran should be 
notified of the evidence and information 
necessary to substantiate her claim.  Such 
notice should inform her of the respective 
obligations that she and VA bear in 
obtaining that evidence or information.  

2.  Ask the veteran to identify the 
private doctor who diagnosed arthritis of 
the left knee referred to in the April 
2004 VA examination.  Obtain all records 
for which sufficient identification and 
authorization is received.  (Tell her 
that alternatively, she may obtain the 
records herself and submit them to VA).

3.  Tell the veteran to send VA copies of 
any evidence relevant to her claims for an 
increased rating for traumatic arthritis 
of the right knee, or service connection 
for the left knee, that is in her 
possession.  See 38 C.F.R. § 3.159(b). 

4.  After obtaining the above evidence to 
the extent available, schedule the veteran 
for a VA orthopedic examination, with the 
entire claims folder and a copy of this 
REMAND made available to the physician.  
The examiner should provide the diagnosis 
of any current left knee disability, and 
determine:  
*	whether it is likely, unlikely, or at 
least as likely as 
not that part or all of any current 
chronic left knee disorder was of service 
onset, in particular, related to 
patellofemoral syndrome noted in May 
1989;  
*	whether it is likely, unlikely, or 
at least as likely 
as not that the service-connected right 
knee disabilities caused or 
"aggravated" (that is, "permanently 
worsened") a current chronic left knee 
disorder, if any.  Temporary or 
intermittent flare-ups of symptoms of a 
condition, alone, do not constitute 
"aggravation" unless the underlying 
condition has worsened.  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation or aggravation 
as it is to find against it.)  A complete 
rationale for all opinions expressed 
should be provided.  

5.  Thereafter, adjudicate the claims for 
service connection for a left knee 
disorder, on both a direct and secondary 
basis, and for an increased rating for a 
right knee disorder.  If either claim is 
denied, furnish the veteran and her 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


